
	
		I
		112th CONGRESS
		2d Session
		H. R. 6427
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2012
			Mr. Smith of
			 Washington introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title IV of the Social Security Act to create a
		  competitive self-sustainable social services grant program to provide workforce
		  development opportunities and training to people with barriers to employment
		  under the program of block grants to States for temporary assistance for needy
		  families, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Capitalizing Workforce Development Act
			 of 2012.
		2.Job training resources
			 grant program
			(a)In
			 generalSection 403(a) of the
			 Social Security Act (42 U.S.C. 603(a)) is amended by adding at the end the
			 following :
				
					(6)Job training
				resources grants
						(A)Use of
				fundsThe Secretary shall use the funds made available under
				subparagraph (F) to award grants to eligible applicants on a competitive basis
				for the purpose of supporting the purchase, renovation, construction, or lease
				and improvement of real property to be used by qualified self-sustaining job
				programs.
						(B)Qualified
				self-sustaining job programFor purposes of this paragraph, the
				term qualified self-sustaining job program means a program
				which—
							(i)provides job
				training, job placement, or other employment-related services to individuals
				with employment challenges; and
							(ii)except for funds
				made available under this paragraph for the expenses described in subparagraph
				(A), does not require Federal funds for programmatic or administrative expenses
				relating to the provision of the services described in clause (i).
							Nothing
				in this subparagraph shall prohibit any applicant or grantee under this
				paragraph from participating in any other Federal program.(C)PriorityIn
				awarding grants under this paragraph, the Secretary shall give priority to
				eligible applicants that demonstrate significant successful experience in
				establishing qualified self-sustaining job programs or, in the case of an
				eligible applicant described in subparagraph (D)(i), that include among their
				membership one or more local organizations that have been awarded a grant under
				section 413(h)(3)(A).
						(D)Eligible
				applicantFor purposes of this paragraph, the term eligible
				applicant means—
							(i)a
				national organization which is described in section 501(c)(3) of the Internal
				Revenue Code of 1986 and is exempt from tax under section 501(a) of such Code,
				the mission of which is to provide employment-related services to individuals
				with employment challenges;
							(ii)a
				State or political subdivision thereof; or
							(iii)an Indian tribe
				or tribal organization.
							(E)Grant conditions
				and requirements
							(i)Job placement
				performance goalsEach award of a grant under this paragraph
				shall be conditioned upon the establishment by the Secretary, in coordination
				with the grantee, of—
								(I)the job placement
				performance goals for each qualified self-sustaining job program operated by
				the grantee that will receive the grant funds (or the subgrantee under clause
				(iii), if any); and
								(II)the performance
				assessment dates (not earlier than 1 year after the date the grant is awarded
				to the grantee) on which the achievement of such goals will be measured by the
				Secretary.
								(ii)Protection of
				Federal interestFor all real
				property purchased, renovated, constructed, or improved using funds made
				available under this paragraph, the Secretary shall ensure the protection of
				the Federal Government’s interest in such real property in such manner as may
				be prescribed by the Secretary.
							(iii)SubawardsAn
				eligible applicant described in subparagraph (D)(i) that receives funds made
				available under this paragraph shall distribute such funds among its local
				member organizations to carry out the purposes described in subparagraph (A)
				with respect to qualified self-sustaining job programs.
							(F)AppropriationOut of any money in the Treasury not
				otherwise appropriated, there are appropriated $200,000,000 for grants under
				this paragraph for fiscal year 2013, to remain available through fiscal year
				2016.
						.
			(b)Recapture
			 penalty
				(1)In
			 generalSection 409(a) of the Social Security Act (42 U.S.C.
			 609(a)) is amended by adding at the end the following:
					
						(17)Penalty for
				failure to meet job placement performance goals of qualified self-sustaining
				job program
							(A)In
				generalIf the Secretary determines that a recipient of funds
				under section 403(a)(6) has failed to meet the job placement performance goals
				established under section 403(a)(6)(E)(i) as of any performance assessment date
				established under section 403(a)(6)(E)(i)(II), the Secretary shall require
				repayment of such funds to the Treasury in a proportional amount to the degree
				of such failure.
							(B)Timing of
				repaymentThe payments required by subparagraph (A) shall be made
				over the 10-fiscal-year period beginning with the date the Secretary makes the
				determination under subparagraph (A). No interest shall accrue with respect to
				such payments.
							(C)Election to
				complyWith the consent of the Secretary, in lieu of the payments
				required by subparagraph (A), the recipient of funds may elect to come into
				compliance with the job placement performance goals established under section
				403(a)(6)(E)(i). Such compliance shall be demonstrated in such manner and in
				such time as the Secretary shall prescribe.
							(D)Failure by
				StateIn the case of a State that is subject to a penalty under
				this paragraph, in lieu of the payments required by subparagraph (A), the
				Secretary may reduce the grant payable to such State under section 403(a)(1) in
				the same amount and over the same 10-fiscal-year period that such payments
				would have been made.
							(E)Nonapplicability
				of State penalty limitationsSubsections (c) and (d) shall not
				apply in the case of any penalty under this paragraph, except for a penalty
				with respect to which reductions are made under subparagraph
				(D).
							.
				(2)Exclusion from
			 State reasonable cause exceptionSection 409(b)(2) of the Social
			 Security Act (42 U.S.C. 609(b)(2)) is amended by striking or
			 (13) and inserting (13), or (17).
				3.Offset to ensure
			 PAYGO compliance________.
		
